Pee Curiam,
While the findings of fact and the conclusions of law were assailed by the plaintiff there was nothing in the testimony or in the cases cited which in any degree qualified either of them. It is a fair and just inference from the testimony and the law applicable to it that the conclusion arrived at by the learned court below harmonizes with the devise to Annie E. Updegraff of lot No. 9. It was the “lot of land and buildings situate at the Northwest corner of Main and Mill streets,” that was devised, and not the other lots of land which the testator purchased long after he acquired lot No. 9. They formed no part of that lot, but were distinct from it, each having a frontage on Main street of fifty-two feet and a depth of 208 feet. There were three lots of land on the plan or plot in the borough which belonged to the testator, and “ the lot of land and buildings situate ” as aforesaid was the corner lot which was devised to Annie E. Updegraff. The testator died on or about March 14, 1894, and shortly after the executors delivered possession to the devisee of lot No. 9. This lot was sold by her in May, 1899, to Henry S. Weaver, who entered into possession before the institution of this suit. The suit was tried by the late Judge Metzger, whose clear and concise opinion affords a complete answer to the devisee’s unreasonable and unjust claim.
Judgment affirmed.